401 F.2d 543
Wallace Ray COON, Appellant,v.UNITED STATES of America, Appellee.
No. 25500.
United States Court of Appeals Fifth Circuit.
Oct. 9, 1968.

Charles Mays, Jr., Fort Worth, Tex., for appellant.
William O. Callaway, Jr., W. E. Smith, Asst. U.S. Attys., Fort Worth Tex., Melvin M. Diggs, U.S. Atty., Fort Worth, Tex., for appellee.
Before GEWIN, PHILLIPS,1 and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Wallace Ray Coon was found guilty by a jury on a five-count indictment, the first four counts of which charged Coon with the interstate transportation of four forged American Express money orders in violation of 18 U.S.C. Sec. 2314.  The fifth count charged Coon with combining and conspiring with four other persons to commit the unlawful acts described in the first four counts of the indictment in violation of 18 U.S.C. Sec. 371.  We affirm.


2
The appellant contends that district court abused its discretion by refusing to grant a continuance so that the appellant's attorney would have more time to prepare for the trial.  The record, however, shows that the district court was most patient and forbearing in trial setting.


3
We have considered the appellant's other contentions and find them wholly devoid of merit.


4
Affirmed.



1
 Judge Harry Phillips of the Sixth Circuit, sitting by designation